On Rehearing.
It seems to this writer the interpretation of the Rule by the majority opens the way for so easy an interruption and destruction of decorum and dignified procedure in the public trial of causes and is so serious in its nature and results, the writer cannot refrain from adding some further authorities thought to be in support of the interpretation made in the dissent.
The Supreme Court of New Jersey in the case of Wolf Co. v. Fulton Realty Co., 83 N.J.L. 344, 84 A. 1041, had under consideration the plaintiff's right to non-suit after the trial judge had commenced to announce his decision. They had no statute covering the trial before the court without a jury but discussed the common law rule and said:
"We think the orderly conduct of the trial, however, requires that the trial judge should not be interrupted after he has begun to announce the result."
The court stated it regarded the situation analogous to the challenge of jurors under the statute and cited the case of Leary et al. v. North Jersey St. Ry. Co., 69 N.J.L. 67, 54 A. 527, by the same court. The statute there under consideration was:
"All challenges to jurors for any cause whatever in any kind of a suit, civil or criminal, may be made at any time before the jury is actually sworn." Gen.St.N.J. 1895, p. 1855, § 54.
The challenge was sought to be made after the Clerk had caused the jurors to hold up their hands to be sworn. The court said:
"It is manifest that, if any regard is to be had to orderly procedure and the solemnity of the oath itself, all other proceedings in the cause are excluded pending its administration. Any right, therefore, that a party is required to exercise before the jury is sworn, must be asserted before the commencement of that ceremony."
It is thought this statute is in no material respect different from our non-suit statute and rule. It will be noted the provision there is "before the jury is actually sworn."
Under an Indiana statute which permitted a plaintiff to non-suit where the trial is before the court "at any time before the finding of the court is announced", 2 R. S. 120, the Supreme Court held in the case of Livergood v. Rhoades, 20 Ind. 411, where the trial court had announced there was no liability as against a surety and judgment would be in his favor and was proceeding to announce his decision as against the principal, a motion to non-suit at that stage came too late.
The Illinois non-suit statute, Ill.Rev.Stat. 1943, c. 37, § 385, is:
"Every person desirous of suffering a non-suit on trial shall be barred therefrom unless he do so before the jury retire from the bar, or before the court, in case the trial is before the court without a jury, states its finding."
Under this statute in Fine v. Fox, 211 Ill. App. 579, it is said:
"A request for a nonsuit made after the court has stated, in substance, what its finding will be and after it has commenced its formal announcement of its finding, comes too late."
Thus in every case under a similar situation, so far as the writer has been able to find, all courts have held the motion or action comes too late after the commencement of the announcement, etc.
It follows, of course, in my opinion the motion should be granted. *Page 104